Memorandum: Defendant contends that County Court abused its discretion in denying his motion to *1083withdraw his plea of guilty to rape in the first degree. We disagree. A motion to withdraw a guilty plea is addressed to the sound discretion of the court (see, CPL 220.60 [3]; People v De Jesus, 199 AD2d 529). The record establishes that defendant was advised of his rights and that his Alford plea (see, North Carolina v Alford, 400 US 25) was knowingly, intelligently and voluntarily entered with a full understanding of its consequences (see, People v Alfieri, 201 AD2d 935, lv denied 83 NY2d 908). Additionally, a generalized, unsubstantiated claim of innocence is not sufficient to warrant the vacatur of a plea of guilty (see, People v De Jesus, supra, at 530; People v Carter, 191 AD2d 640). Finally, the prosecutor placed on the record the proof that the People intended to offer at trial and that elaboration contained strong evidence of defendant’s guilt (see, People v Alfieri, supra, at 935-936). (Appeal from Judgment of Monroe County Court, Maloy, J. — Rape, 1st Degree.) Present— Denman, P. J., Lawton, Wesley, Balio and Davis, JJ.